715 N.W.2d 21 (2006)
475 Mich. 872
David MANION, Plaintiff-Appellee,
v.
GRAPHIC PACKAGING CORPORATION and Liberty Mutual Insurance Company, Defendants-Appellants, and
Tower Automotive and American Manufacturers Mutual Insurance Company, Defendants-Appellees.
Docket No. 130584, COA No. 265987.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the February 3, 2006 *22 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.